DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's amendment to the claims, filed on June 23, 2021, is acknowledged. Entry of amendment is accepted.

Response to Arguments/Remarks

Applicant's response filed on June 23, 2021 is acknowledged and is answered as follows.

Applicant's arguments, see pg. 7, with respect to the objection to claim(s) 2, 10 and 19 – 20 have been fully considered and are persuasive. Therefore, the objection to claim(s) has been rendered moot.

Applicant's arguments, see pg. 7, with respect to the rejection of claim(s) 11 - 16 under 35 U.S.C. §112 (b) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.



Claims 1 - 20 are pending in the instant application.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 11 recites the limitation "a cap" in line 5.  The limitation is indefinite in that the disclosure is inconsistent with subsequent disclosures of the cap of the first conductive line.
The limitation is interpreted as “a cap of the first conductive line”.
Appropriate correction is required.

Claims 12 – 16 are rejected as being dependent on rejected independent base claim 11.

Allowable Subject Matter

Claims 1 – 10 and 17 - 20 are allowed.

Claims 11 - 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: 
The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious 
a method of forming an integrated circuit device comprising:
receiving a workpiece that includes a substrate and an interconnect structure disposed on the substrate, wherein the interconnect structure includes a first conductive feature disposed within a first inter-level dielectric layer;
selectively forming a blocking layer on the first conductive feature without forming the blocking layer on the first inter-level dielectric layer;
selectively forming an alignment feature on the first inter-level dielectric layer without forming the alignment feature on the blocking layer;
removing the blocking layer from the first conductive feature;

a method comprising:
receiving a workpiece that includes an interconnect structure, wherein the interconnect structure includes a first conductive line disposed within a first inter-level dielectric layer, and wherein the first conductive line includes a first liner, a first conductive fill disposed on the first liner, and a cap of the first conductive line disposed on the first liner and on the first conductive fill;
performing a surface treatment on the cap of the first conductive line;
forming a blocking layer on the cap of the first conductive line without forming the blocking layer on the first inter-level dielectric layer, wherein the surface treatment is configured to promote bonding between the cap of the first conductive line and the blocking layer;
forming a dielectric layer on the first inter-level dielectric layer and alongside the blocking layer;
removing the blocking layer to expose the cap of the first conductive line; as recited in claim 11; and further,
an integrated circuit device, comprising: 
a first conductive feature;
a first inter-level dielectric layer disposed alongside the first conductive feature; 
an alignment feature disposed on the first inter-level dielectric layer; an etch stop layer disposed on a top surface and sidewalls of the alignment feature; 

a second inter-level dielectric layer disposed alongside the second conductive feature and over the etch stop layer
as recited in claim 17.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITA B RHODES whose telephone number is (571)272-6269.  The examiner can normally be reached on M - TH 7:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/J. B. R./
Examiner, Art Unit 2818

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818